DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on November 21, 2022 is acknowledged.  Therefore, claims 1-11 are being examined, while claims 12-20 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second coil segment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure, U.S. 2007/0179494 (hereinafter Faure) in view of McIntyre, U.S. 2004/0254572 (hereinafter McIntyre) and Shanley, U.S. 2012/0071922 (hereinafter Shanley).
Regarding claims 1-4, Faure discloses (note figs. 1 and 3A; paragraph 28) a tissue resection mechanism comprising: an outer helical coil (4”), the coil including a first electrode (note paragraph 77); a central helical coil (4’) having a ‘distal edge profile’ including one or more ‘surface segments’ (i.e., external face), at least one of the surface segments including a second electrode (note paragraph 78), said central helical being slidably disposed within said outer helical coil (note paragraph 118) and being positioned such that the second electrode ‘opposes’ at least a portion of the first electrode; a cutting component (5) including a cutting edge (51) slidably disposed within said central coil (note paragraph 116), said cutting component configured to advance at least as far the outer helical coil (see fig. 3A).  However, Faure fails to explicitly disclose a mechanism comprising an outer tube and a central tube, wherein the outer tube has the claimed helical coil disposed distally thereon.  McIntyre teaches (note fig. 10) a similar device comprising a tube component (400) with a helical coil (402) disposed distally thereon, wherein the coil includes a proximal segment (i.e., generally planar open ring at junction with distal tube component that necessarily has a pitch of zero) that is contiguous with a distal segment (i.e., remainder of coil).  It is well known in the art that these different helical electrode configurations (i.e., tube-shaped helical electrode vs. tube with distal helical electrode) are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the outer and central coils in Faure to comprise tubes with helical coils disposed distally thereon (as in McIntyre).  This is because this modification would have merely comprised a simple substitution of interchangeable helical electrode configurations in order to produce a predictable result (see MPEP 2143).  While Faure discloses (see above) a mechanism having an inner cutting/anchoring component, Faure fails to explicitly disclose that this component comprises a tube.  Shanley teaches (note fig. 19Z-5) a similar device comprising an inner cutting/anchoring tube (‘68’ – note paragraph 40).  It is well known in the art that these different anchoring configurations (i.e., closed-tip vs. tubular anchors) are widely considered to be interchangeable (as seen in the different embodiments of Shanley).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the mechanism of Faure to comprise an inner cutting/anchoring tube (as in Shanley).  This is because this modification would have merely comprised a simple substitution of interchangeable anchoring configurations in order to produce a predictable result (see MPEP 2143).
Regarding claims 5-7, Faure in view of McIntyre and Shanley teaches (see above) a mechanism comprising an outer tube with a distal helical coil, wherein the coil includes a proximal segment (having a first pitch) that is contiguous with a distal segment (having a second pitch).  However, this combination of references fails to expressly teach a distal coil segment having a constant or variable pitch.  Shanley teaches a similar device comprising a helical coil having a constant or variable pitch (note paragraph 85).  It is well known in the art that these different helical configurations are widely considered to be interchangeable (as seen in the different embodiments of Shanley).  Furthermore, it should be noted that Applicant has failed to provide any evidence of criticality or unexpected results with these configurations.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the mechanism of Faure to comprise a distal coil segment having a constant or variable pitch.  This is because this modification would have merely comprised a simple substitution of interchangeable helical configurations in order to produce a predictable result (see MPEP 2143).  It should also be noted that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Faure discloses (see above) a mechanism wherein the first and second electrodes necessarily have surface profiles that are ‘substantially matching’ (i.e., correspond with one another).
Regarding claims 10 and 11, Faure in view of McIntyre and Shanley teaches (see above) a mechanism comprising outer and central tubes with distal helical coils, wherein an outer diameter of the outer helical coil is greater than an inner diameter of the inner helical coil.  However, this combination of references fails to expressly teach the remainder of the claimed relationship between these helical coils.  Shanley teaches (note fig. 4F) a similar device comprising an outer coil (66) and a central tube (14), wherein an outer diameter of the central tube is greater than an inner diameter of the outer coil, and wherein the outer diameter of the central tube is about equal to an outer diameter of the outer coil.  This configuration is utilized in order to increase the precision of longitudinal movement between these components, thereby resulting in increased safety.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the mechanism of Faure so that an outer diameter of the distal inner coil is greater than an inner diameter of the distal outer coil, and so that the outer diameter of the distal inner coil is about equal to the outer diameter of the distal outer coil, in order to increase safety.     

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure in view of McIntyre and Shanley as applied to claims 1-7 and 9-11 above, and further in view of Trieu, U.S. 9,895,190 (hereinafter Trieu).
Regarding claim 8, Faure discloses (see above) a mechanism having an outer helical coil, but fails to explicitly disclose that this coil has a blunt distal tip.  Trieu teaches (note fig. 7) a similar device comprising a helical coil having a blunt distal tip (‘247’ - note col. 16, line 21).  This is design is utilized “such that the surgeon or health practitioner can eliminate any difficulty in positioning the electrode tip in the optimal location to get an optimal and consistent clinical result” (note col. 16, line 21), thereby resulting in increased safety and efficiency.  Furthermore, it is well known in the art that these different helical configurations are widely considered to be interchangeable (as seen in Trieu), and it should be noted that Applicant has failed to provide any evidence of criticality or unexpected results with these configurations.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the mechanism of Faure to comprise an outer helical coil with a blunt distal tip.  This is because this modification would have merely comprised a simple substitution of interchangeable helical configurations in order to (predictably) increase safety and efficiency (see MPEP 2143).  It should also be noted that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794